DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 12 October 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No New Matter Rejection
Applicant amended claim 1, and cited various portions of the instant specification that are shown to support the amendments to claim 1, as of applicant’s response on 12 October 2021, page 6, top paragraph. One portion of the instant specification that was not cited in applicant’s arguments, but is relevant in regard to the examiner’s decision not to reject over new matter is the instant specification on page 16, paragraph 0070, which is reproduced below.

    PNG
    media_image1.png
    246
    645
    media_image1.png
    Greyscale

The above-reproduced paragraph indicates maintaining stability and activity over a period of six months.

Claim Interpretation
Claim 9 appears to appropriately further limit claim 1. This is because claim 1 requires that the peptide or protein therapeutic agent is stabilized for a period of at least six months after implantation in the eye. In contrast, claim 9 requires that the peptide or protein therapeutic agent is released for a period of at least six months after implantation in the eye. As such, a situation in which the composition releases the peptide or protein therapeutic agent in a period of less than six months, but that protein or peptide therapeutic agent remains stable after release for more than six months would appear to be within the scope of claim 1 but not within the scope of claim 9. As such, no rejection of claim 9 under 35 U.S.C. 112(d) has been written.
Claim 10 appears to appropriately further limit claim 1. With regard to the mesoporous silica particle, claim 1 does not appear to further limit the mesoporous silica particle, but claim 10 further limits the mesoporous silica particle only to those which release the therapeutic agent for a period shorter than 28 days in the absence of 
As to claim 16, the term “biosimilar” appears to be a known term of art, and therefore does not render the claim to be indefinite. See Calvo et al. (Biodrugs, Vol. 26(6), 2012, pages 357-361).

Withdrawn Rejections – Sawhney Reference
Previously in the prosecution history of the instant application, the examiner rejected the instant claims over a combination of references including Sawhney et al. (US 2010/0209478 A1). Sawhney et al. (hereafter referred to as Sawhney) is drawn to drug delivery to the eye through hydrogel plugs, as of Sawhney, title, abstract, and figure on front page.
Sawhney differs from the claimed invention because Sawhney does not teach mesoporous silica particles.
Sawhney also differs from the claimed invention at least because there is no evidence that the implant of Sawhney would have inherently stabilized a protein or peptide therapeutic agent against aggregation and degradation for at least six months after implantation. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). The examiner presents the following analysis to 
As an initial matter, Sawhney provides many graphs and charts in the figures section of the reference drawn to drug release from the hydrogels of Sawhney. The tested hydrogel compositions appear to be drawn to therapeutic agents that are not proteins or peptides. In addition, the majority of the tested hydrogel compositions appear to teach drug release in a time that is significantly shorter than 6 months. As an example of this, the examiner notes Sawhney, figure 15A, reproduced below.

    PNG
    media_image2.png
    391
    485
    media_image2.png
    Greyscale

This figure teaches drug release in a time span of about two weeks. The skilled artisan would have expected that if a protein or peptide therapeutic agent were substituted in place of moxifloxacin, the drug release would have been about two weeks, and the composition would have failed to stabilize said protein or peptide therapeutic agent against aggregation and degradation for at least six months after implantation.


    PNG
    media_image3.png
    439
    541
    media_image3.png
    Greyscale

The above-reproduced figure shows at least one embodiment; namely the 100:0, 25 kD, ester embodiment which has released only 60% at 100 days. However, as best understood by the examiner, the hydrogels detailed in this embodiment are all made from polylactide or poly(lactide-co-glycolide) and do not include polyethylene glycol. This determination is made in view of Sawhney, paragraphs 0216 and 0217, (which is example 20), as well as figure 16. Sawhney, paragraphs 0216-0217, teaches that figure 17 is drawn to blends of microspheres in the hydrogels of figure 16. The hydrogels of figure 16 are PLA and PLGA hydrogels, as of Sawhney, figure 16, reproduced below.

    PNG
    media_image4.png
    400
    559
    media_image4.png
    Greyscale

The hydrogels of Sawhney, figure 16, all comprise PLGA or PLA and do not include PEG. Said PLGA and PLA of figure 16 are understood to be the materials in figure 17A. As best understood by the examiner, the legend of figure 17A is to be read in the following manner: In the case of the first item of the legend of figure 17A, which teaches “50:50, 25kD, Acid” is understood to teach PLGA with a 50/50 ratio of lactide and glycolide, with a 25,000 Dalton molecular weight, which is acid terminated (not ester terminated). Therefore, it is clear that figure 17A is drawn to PLA and PLGA and not PEG.
As such, Sawhney is understood to be deficient for at least the following reasons.
While Sawhney teaches hydrogels that appear to release active agent for a time period of at least six months, these hydrogels do not include polyethylene glycol. Given the fact that the majority of hydrogels taught by Sawhney fail to release active agent for a period of six months, there would not have been a reasonable expectation that a polyethylene glycol hydrogel could have been successfully formulated which could have 
As such, for at least these reasons, as well as the reasons provided in applicant’s response on 12 October 2021, the rejection over Sawhney has been withdrawn.


Withdrawn Rejections – Lu Reference
The examiner previously rejected the instant claims over a combination of references that includes Lu et al. (Journal of Pharmaceutical Sciences, Vol. 103, 2014, pages 216-226). The rejections including this reference have been withdrawn for at least the following reasons.
Lu et al. (hereafter referred to as Lu) is drawn to a hydrogel comprising a multi-arm PEG and silica for sustained ocular delivery, as of Lu, page 216, title and abstract. Said composition appears to have the following structure, as of Lu, page 218, figure 1, reproduced below.

    PNG
    media_image5.png
    717
    1211
    media_image5.png
    Greyscale

As such, Lu appears to teach amorphous silica particles in a pegylated hydrogel matrix.
First, Lu differs from the claimed invention because Lu does not appear to specify that the silica in the hydrogel is mesoporous.
Secondly, Lu differs from the claimed invention because Lu does not teach a protein or a peptide. While Lu uses dexamethasone and derivatives thereof as a model active agent, this is not a protein or a peptide.
Third, Lu also differs from the claimed invention because the evidence in Lu shows that drug release occurs in a time period of about an hour, and the hydrogel degrades in a time period of about 2 weeks (14 days). In support of this, the examiner has cited Lu, page 223, figure 9b, reproduced below left and page 222, figure 7, reproduced below right.

    PNG
    media_image6.png
    581
    610
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    549
    602
    media_image7.png
    Greyscale

As such, in view of the above-reproduced teachings, there would have been no expectation that the composition of Lu would have stabilized a protein or peptide therapeutic agent against aggregation and degradation for a period of at least six months after implantation.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-12, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Mieler et al. (US 2017/0087248 A1) in view of Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505-3512).
Kang-Mieler et al. (hereafter referred to as Kang-Mieler) is drawn to a hydrogel delivery vehicle comprising microcapsules, as of Kang-Mieler, title and abstract. This is intended to deliver drug to the eye, as of Kang-Mieler, paragraphs 0005, 0006, and 0066. Kang-Mieler teaches delivery of drugs for six months in a mostly linear manner, as of Kang-Mieler, figure 3, reproduced below.

    PNG
    media_image8.png
    486
    584
    media_image8.png
    Greyscale

The hydrogels of Kang-Mieler include PEG, as of Kang-Mieler, paragraphs 0030, 0034, 0045, and 0050, and are thereby understood to be PEG hydrogels. This hydrogel is crosslinked, as of paragraph 0030.
Kang-Mieler does not teach mesoporous silica particles.
Nan et al. (hereafter referred to as Nan) is drawn to a composite of porous silica and poly(lactide-co-glycolide) (PLGA) for sustained ocular drug delivery, as of Nan, page 3505, title and abstract. The particles of Nan have the following size, as of Nan, page 3509, left column, Figure 4, reproduced below.

    PNG
    media_image9.png
    504
    578
    media_image9.png
    Greyscale

Pore sizes in the composition of Nan are sized between 15-20 nm, as of Nan, page 3506, right column, top paragraph.
Nan does not teach a PEG hydrogel.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the silica microsphere of Nan in place of the microcapsule in Kang-Mieler to have been included in the hydrogel of Kang-Mieler. Both the microcapsule of the Kang-Mieler and the silica microsphere of Nan are useful for delivering drugs to the eye. As such, the skilled artisan would have been motivated to have substituted the silica microsphere of Nan to have been included in the hydrogel of Kang-Mieler for predictable administration of a therapeutic agent to the eye with a reasonable expectation of success.
As to claim 1, the claim requires a protein or peptide therapeutic agent. Kang-Mieler teaches ovalbumin as a model protein in paragraph 0043, which is understood to read on the required protein. Kang-Mieler also teaches ranibizumab in at least 
As to claim 1, the claim requires that the therapeutic agent is stabilized against aggregation and degradation for at least six months after implantation. The skilled artisan would have expected that this property would have been met by Kang-Mieler because figures 2-3 of Kang-Mieler, which are reproduced above, show drug delivery for a period of six months. The drug being delivered in the above-reproduced figures is ranibizumab, which is a therapeutic antibody and is therefore a protein.
As to claims 7-9, Kang-Mieler teaches almost linear release for about 180 days (6 months), as of figures 3 and 6 of Kang-Mieler.
As to claim 10, Nan appears to teach release in less than 10 days as of page 3510, figure 7. This indicates that, were the silica to be present without the hydrogel, release would have been in less than 28 days.
As to claim 11, Nan teaches a pore size of 15-20 nm, as of Nan, page 3506, right column, top paragraph. This overlaps with the recited pore size range of 6-15 nm. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 12, Nan teaches a particle size range of between about 15-75 microns, as of Nan, page 3509, left column, Figure 4, reproduced above. Also see Nan, page 3505, abstract, for diameters in the 40-60 micron range. This appears to overlap with the claimed subject matter. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a porous silica particle are taught by the prior art, and it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of particle size by routine experimentation.
As to claim 16, Kang-Mieler also teaches ranibizumab in at least paragraph 0015.
As to claim 17, as best understood by the examiner, in the composition of Nan, the therapeutic agent would have been adsorbed to the silica nanoparticles. This determination is made in view of the fact that in Nan, the therapeutic agent does not appear to be covalently bound to the silica nanoparticles.
As to claim 18, Kang-Mieler teaches implantation in the eye, as of Kang-Mieler, paragraph 0041. As such, the skilled artisan would have been motivated to have administered the composition of Kang-Mieler in view of Nan to the eye.
As to claim 20, Kang-Mieler teaches applying the composition using a small gauge needle or microcatheter, as of Kang-Mieler, claim 19. Kang-Mieler teaches an implant in paragraph 0041. As such, the skilled artisan would have been motivated to have combined the composition of Kang-Mieler in view of Nan with an implant and a needle.
Instant claims 3-4 are not rejected by the combination of Kang-Mieler in view of Nan. The examiner notes that Kang-Mieler teaches hydrogels comprising polyethylene glycol (abbreviated as PEG), as of Kang-Mieler, paragraphs 0030, 0034, 0045, 0050, .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Mieler et al. (US 2017/0087248 A1) in view of Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505–3512), the combination further in view of Sun et al. (International Journal of Nanomedicine, Vol. 14, 2019, pages 1489-1501, available online 25 February 2019).
Kang-Mieler is drawn to a hydrogel intended for ocular administration of a protein or peptide therapeutic agent. Nan is drawn a hydrogel comprising silica for sustained ocular delivery of a therapeutic agent. See the rejection above over Kang-Mieler in view of Nan by themselves.
Nan differs from the claimed invention because there is no evidence that the silica in Nan has a surface charge.
Sun et al. (hereafter referred to as Sun) is drawn to a mesoporous nanoparticle encapsulating bevacizumab, as of Sun, page 1489, title and abstract. The composition of Sun is intended for implantation in the vitreous humor of the eye, as of Sun, page 1489, “Results” section of abstract. The silica of Sun is modified with amino groups, as of Sun, page 1490, right column. The skilled artisan would have expected that the above-discussed -NH2 groups would have been protonated and charged at neutral pH. 

    PNG
    media_image10.png
    369
    647
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    271
    289
    media_image11.png
    Greyscale

Derivitization of silica with an amine appears to result in slower release as compared with non-derivatized silica, as of Sun, page 1494, right column, figure 2, reproduced below.

    PNG
    media_image12.png
    507
    664
    media_image12.png
    Greyscale

Sun does not teach a hydrogel.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the silica particles of Nan with amine groups at the surface of the particle, as taught by Sun. Nan and Sun are drawn to silica particles intended for ocular delivery. 
Note Regarding Reference Date: The examiner has cited the document Dovepress (https://www.dovepress.com/mesoporous-silica-nanoparticles-as-a-delivery-system-for-improving-ant-peer-reviewed-fulltext-article-IJN accessed 3 November 2021, pages 1-9). This reference appears to be drawn to the same text as Sun et al. (International Journal of Nanomedicine, Vol. 14, 2019, pages 1489-1501, available online 25 February 2019). The relevant teachings of page 1 of Dovepress are reproduced below.

    PNG
    media_image13.png
    588
    1201
    media_image13.png
    Greyscale

The above-reproduced text appears to indicate that Sun was published on 25 February 2019. This is less than a year earlier than the earliest effective filing date of .


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang-Mieler et al. (US 2017/0087248 A1) in view of Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505-3512), the combination further in view of Olsen et al. (Investigative Ophthalmology & Visual Science, June 2011, Vol. 52, No. 7, pages 4749-4756).
Kang-Mieler is drawn to administering a composition in a hydrogel to deliver drug in the eye for a period of at least six months. Nan is drawn to combining silica particles with a hydrogel for ocular delivery. See the rejection above over Kang-Mieler in view of Nan. Kang-Mieler teaches intravitreal injection in paragraph 0038.
None of the above references teach a pars-plana injection.
Olsen et al. (hereafter referred to as Olsen) is drawn to pars-plana intravitreal injections, as of Olsen, page 4749, title, as well as other methods of intravitreal injections.
Olsen does not teach the required hydrogel with silica particles.
It would have been prima facie obvious for one of ordinary skill in the art to have used the pars-plana injection of Olsen to have injected the hydrogel of Kang-Mieler in view of Nan. However, while Kang-Mieler teaches an intravitreal injection, Kang-Mieler is silent as to how the intravitreal injection was completed. As Olsen teaches that a pars-plana injection may be used to perform an intravitreal injection, the skilled artisan 


Additional Cited Prior Art and Claims Not Rejected
As additional relevant prior art, the examiner cites Osswald et al. (Current Eye Research, Vol. 41, No. 9, 2016, pages 1216-1222). Osswald is drawn to a microsphere-hydrogel drug delivery system, as of Osswald, page 1216, abstract, for intravitreal drug delivery in the eye, as of Osswald, page 1216, left column, bottom paragraph. As best understood by the examiner, the subject matter of Osswald et al. (Current Eye Research, Vol. 41, No. 9, 2016, pages 1216-1222) appears to be essentially the same as that of Kang-Mieler et al. (US 2017/0087248 A1). This determination is made at least in view of the fact that Osswald, page 1219, Table 1 appears to show essentially the same data as Kang-Mieler, page 5, Table 1.
Both references teach values for the initial burst of about 20-21%, as of Kang-Mieler, page 5, Table 1 and Osswald, page 1219, Table 1. It is unclear from Kang-Mieler as to what the time period for the determination of the initial burst actually is. However, Osswald teaches that the initial burst refers to the first 24 hours, as of Osswald, page 1216, “Results” section of abstract. As such, as best understood by the examiner, the skilled artisan would have understood that the initial burst in Kang-Mieler would have also been the first 24 hours.

Additionally, there would have been no reasonable expectation that the skilled artisan could have successfully optimized the compositions of Osswald and Kang-Mieler to have achieved the required burst of less than about 10% because the skilled artisan would not have been aware of which parameters to vary or change in order to achieve this result. The examiner notes that MPEP 2144.05(II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” However, the percentage of drug that is released in a burst in the first 24 hours is not like concentration or temperature in that burst release cannot be varied at will by the experimenters in the manner that concentration or temperature can be varied. For example, concentration can be varied simply by adding more or less ingredient, and temperature can be varied simply by turning up or down a dial on a heating mantle. However, burst release cannot be varied in the manner that temperature or concentration can be varied. As such, for at least this reason, the optimization rationale from MPEP 2144.05(II)(A) is not applicable to the invention as claimed by instant claims 5-6.
With regard to instant claims 3-4, Osswald teaches a PEG hydrogel comprising PEG and PNIPAAm (poly(N-isopropylacrylamide)), as of Osswald, page 1217, right .


Response to Arguments
Applicant has presented arguments regarding the rejection over Kang-Mieler et al. (US 2017/0087248 A1) in view of Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505–3512) as of applicant’s response on 12 October 2021, pages 11. Applicant argues that Kang-Mieler teaches polymer-based particles with a preference for PLGA (poly(lactic-co-glycolic acid)), citing paragraph 0034 of Kang-Mieler.
In view of this argument, the examiner has reproduced paragraph 0034 of Kang-Mieler below.

[0034] The microcapsules are also desirably biodegradable, and can be either partially or fully biodegradable. The duration of degradation and/or release can also be controlled. The degradation time and thus release rate can be controlled, for example, through changing the polymer ratio, modifying the molecular weight of polymer(s), surface modification, and/or manufacture procedure. Currently preferred biodegradable microcapsules are based on poly(lactic-co-glycolic acid) (PLGA). Exemplary microcapsules according to this invention are formed using any suitable microencapsulation process from poly(lactic-co-glycolic acid), poly(latic acid) (PLA), polysaccharide chitin, alginate (polysaccharide), or combinations or copolymers thereof. Exemplary copolymers include, without limitation, PLGA-chitin and block copolymers with polyethylene glycol (PEG) and/or diacrylate (DA), such as PLGA-PEG, PEG-PLLA-DA, PEG-PLGA-PEG, and PLGA-PEG-PLGA.

The above-reproduced paragraph teaches hydrogels including PEG (polyethylene glycol). These are understood to be polyethylene glycol hydrogels as 
The instant claims also require that the polyethylene glycol hydrogel is crosslinked. Kang-Mieler, paragraph 0034, teaches the presence of diacrylate groups. As best understood by the examiner, a diacrylate would have been a crosslinker because one of the acrylates in the diacrylate would have linked with one polymer chain, and the other acrylate would have linked with a different polymer chain. As such, the hydrogel described by Kang-Mieler, paragraph 0034, appears to be a crosslinked polyethylene glycol hydrogel.
Applicant then argues that the Nan reference is drawn to PLGA hydrogels. This is not persuasive as to the applied rejection because it addresses the Nan reference by itself rather than the combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).
Applicant provides additional arguments in applicant’s response on page 6 through the first paragraph of page 11 relating to other rejections. These rejections have been withdrawn. As such, applicant’s arguments relating to rejection which have been 

Additional Cited Prior Art
As an additional relevant prior art reference that has not previously been cited, the examiner cites Henise et al. (Bioconjugate Chemistry, Vol. 26, 2015, pages 270-278). Henise et al. (hereafter referred to as Henise) is drawn to a hydrogel formed by linking multi-arm polyethylene glycol (PEG), as of Henise, page 270, title and abstract, and page 271, left column, figure 1, reproduced below.

    PNG
    media_image14.png
    406
    637
    media_image14.png
    Greyscale

Henise teaches delivery of a peptide drug, as of Henise, page 274, left column, bottom half of page.

First, Henise does not teach mesoporous silica particles.
Secondly, there is no evidence that the composition of Henise is suitable for being implanted in the vitreous chamber of an eye of a subject. This is at least because Henise does not teach or suggest administration of the claimed composition to the eye of a subject. Also, the peptide taught by Henise, page 274, left column is exenatide. Exenatide is an anti-diabetic drug that would not likely have been administered to the eye because its intended therapeutic effect is not in the eye.
Third, Henise appears to teach covalently linking the therapeutic agent with the PEG hydrogel. This appears to differ from the claim requirement that the therapeutic agent be dispersed in the hydrogel.
Fourth, with regard to drug release, Henise teaches the following, as of page 274, left column, figure 6, reproduced below.

    PNG
    media_image15.png
    518
    640
    media_image15.png
    Greyscale




Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As relevant prior art, the examiner cites Sawhney et al. (US 2010/0209478 A1), Lu et al. (Journal of Pharmaceutical Sciences, Vol. 103, 2014, pages 216-226), Kang-Mieler et al. (US 2017/0087248 A1), Nan et al. (Acta Biomaterialia, Vol. 10 (2014), pages 3505–3512), Osswald et al. (Current Eye Research, Vol. 41, No. 9, 2016, pages 1216-1222), and Henise et al. (Bioconjugate Chemistry, Vol. 26, 2015, pages 270-278). These references were discussed earlier in the office action and are insufficient to 


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612